Green, J.
This is a motion to punish for contempt the attorney for a judgment debtor, who, being examined under a third party order, declined respectfully to answer questions in relation to his client’s property upon the ground of professional privilege, basing his refusal under the inhibition of section 835 of the Code of Civil Procedure. There are a number of technical objections interposed to the order in relation to the failure of personal service of the order after a stay had been procured and another day fixed, and also in regard to the failure of payment of witness fees, and upon which I will not pass, basing my decision upon the broad one of professional privilege. The witness, in answer to the questions of counsel for the judgment debtor, stated that he had known the judgment debtor for forty years; that he had been his attorney for upward of ten years, and that whatever he knew about his affairs he acquired as his attorney. He was asked if he managed any real estate for him and also if he had any property of the judgment debtor, and these questions he declined to answer upon the ground hereinbefore stated. I am of the opinion that the attorney was justified in declining to answer these questions upon the authority of Eastman v. Kelly, 1 N. Y. Supp. 866, and were he to do so would bring down upon himself the same condemnation as was suffered by the attorney in the case cited. See also the illuminating article on “ Privileged Communications to Attorneys,” in Bench and Bar. April, 1910. The motion to punish for contempt is denied, without costs.
Motion denied, without costa.